This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 35,572

 5 EDITH OLIVAS-VALENZUELA,

 6          Defendant,

 7 and

 8 HANK’S BAIL BOND,

 9          Surety-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF ROOSEVELT COUNTY
11 Donna J. Mowrer, District Judge

12 Hector H. Balderas, Attorney General
13 Santa Fe, NM

14 for Appellee

15 Henry W. Bayless d/b/a Hank’s Bail Bond
16 Clovis, NM

17 Pro Se Appellant
1                           MEMORANDUM OPINION

2 VANZI, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.

8                                        __________________________________
9                                        LINDA M. VANZI, Judge

10 WE CONCUR:


11 _________________________________
12 MICHAEL E. VIGIL, Chief Judge


13 _________________________________
14 JAMES J. WECHSLER, Judge




                                           2